Title: To Thomas Jefferson from William Thornton, 28 June 1804
From: Thornton, William
To: Jefferson, Thomas


          
            Sir
            City of Washington 28th: June 1804.
          
          Although, by being totally superseded in whatever concern the former Presidents had confided to my Care in this City, I might be considered as too sensibly affected to have the smallest Solicitude for whatever is now doing, I nevertheless cannot abstract my mind wholly from what particularly relates to myself. My plan of the Capitol being approved I thought no Alteration could have been proposed without stating it to me, & knowing my opinion.—You proposed changes by which Committee rooms might be provided. I acquiesced with the utmost pleasure. These Alterations, from the present Arrangement, render it more correspondent to my original Design, from which, in those respects, I had deviated with some reluctance, but by advice which I respected.—You did me the honor of declaring that no material alteration should take place without my concurrence. The Delicacy of your distinguishing mind, I am confident, will not permit you to be inattentive to those points of honor that affect the feelings of sensibility. Your Proposals therefore to make alterations would always meet from me with the highest respect; but I have to lament the Difficulties that will probably arise from subjecting me, in any manner, to the Jealousies of the present Surveyor of the Public Buildings. Mr Latrobe has declared to me in a Letter of the 28th. of April last, that when he was appointed to the management of the Public Buildings “he was informed that he had nothing to do with me or my Plans.” I learnt in the same month that alterations were permitted, but you might not perhaps think them so materially different from those I had several months before agreed to, & sketched in the Ground plan in your Possession, as to authorize a Delay. I had not an opportunity of seeing the Alterations, and had on the 17th: of April written a Letter to you on the Subject. Hearing however of the Situation of your Family at Monticello I with-held my Address, choosing rather to suspend any expression of feelings, than to intrude them at so affecting a time. Mr: Latrobe is a man of Genius, but I cannot suppress a wish that the Delicacy which he would expect from another in similar Circumstances shall be required of him in relation to the Capitol.—
          I have the honor to be Sir with the highest respect, yr. &c
          
            William Thornton 
          
        